--------------------------------------------------------------------------------

 



Exhibit 10.12


Pool IX


LEASE GUARANTY


THIS LEASE GUARANTY, dated as of April 30, 1998 (together with all amendments
and supplements hereto, this "Guaranty") made by ACCOR, a corporation duly
organized under the laws of France (the "Guarantor") in favor of M-SIX PENVEST
II BUSINESS TRUST (together with each Owner listed on Schedule I hereto through
which it directly or indirectly holds title to the Properties, as hereinafter
defined and their respective successors and assigns, collectively referred to
herein as the "Owner"). Each Owner is individually referred to herein as a
"Beneficiary" and collectively as the "Beneficiaries".


WITNESSETH:


WHEREAS, Universal Commercial Credit Leasing Ill, Inc. a Delaware corporation
(the "Lessee") is an indirect wholly owned subsidiary of the Guarantor;


WHEREAS, in order to induce the Beneficiaries to enter into the Operative
Documents, the Guarantor is executing and delivering this Guaranty to the
Beneficiaries;


NOW, THEREFORE, for value received, the Guarantor hereby agrees with and for the
benefit of each of the Beneficiaries as follows:




ARTICLE I


SECTION 1.1                                Definitions and Rules of Usane. When
used herein, each capitalized term shall have the meaning assigned thereto in
the Indenture of Mortgage, Deed of Trust, Security Agreement, Fixture Filing,
Financing Statement and Assignment of Rents and Leases, of even date herewith
(together with all amendments and supplements thereto, the "Indenture"), from
Owner and the parties, if any, listed as Remainderman in Schedule I thereto
(collectively the "Remainderman") to NOMURA ASSET CAPITAL CORPORATION, a
Delaware corporation (together with its successors and assigns, the "Lender") or
to one or more trustees for the benefit of Lender and to Lender. The rules of
usage set forth in such Indenture shall apply hereto.




ARTICLE II


SECTION 2.1                                Guarantee of Obligations Under
Operative Documents. (a) The Guarantor absolutely, irrevocably and
unconditionally guarantees to the Beneficiaries the due, complete and punctual
performance and observance of all payment obligations of the Lessee under the
Operative Documents to which the Lessee is a party and the due, complete and
punctual performance of, and compliance with, all other covenants and agreements
of the Lessee under the Operative Documents to which the Lessee is a party (in
each case, including any and all other obligations, indebtedness and liabilities
(whether for fees or for breach of covenant or warranty) now or hereafter
incurred by the Lessee to the Beneficiaries arising pursuant or with respect to
such Operative Documents), in each case, strictly in accordance with the terms
thereof (all such payment obligations and other covenants and agreements being
referred to herein as the "Obligations") and agrees to pay upon demand any and
all expenses (including reasonable attorneys fees and disbursements) that may be
paid or incurred by any Beneficiary in enforcing any rights with respect to, or
collecting, any or all payments due from the Lessee pursuant to the terms of the
Operative Documents and/or enforcing any rights with respect to, or collecting
against, the Guarantor under this Guaranty.


(b)           In the event that: (1) the Lessee fails to pay, perform or observe
duly, completely and punctually any Obligation to pay the amount due under any
Operative Document or overdue interest on any of the foregoing, when and as the
same shall be due (whether at the stated maturity, by acceleration or otherwise)
and payable, or

 

--------------------------------------------------------------------------------

 

required to be performed, as the case may be, in accordance with the terms of
such Operative Document, the Guarantor shall upon five (5) Business Days prior
written notice, forthwith pay, perform and observe such Obligation or cause the
same forthwith to be paid, performed or observed, or (ii) the Lessee fails to
pay, perform or observe duly, completely and punctually any other Obligation
when and as the same shall be due (whether at stated maturity, by acceleration
or otherwise) and payable, or required to be performed or observed, as the case
may be, in accordance with the terms of such Operative Document, the Guarantor
shall upon five (5) Business Days prior written notice, forthwith pay, perform
or observe any other such Obligations or cause the same forthwith to be paid,
performed or observed, in each case, regardless of whether or not such
Beneficiary or anyone on its behalf shall have instituted any suit, action or
proceeding or exhausted its remedies or taken any steps to enforce any rights
against the Lessee or any other Person or entity to compel any such performance
or to collect all or any part of such amount pursuant to the provisions of such
Operative Document or at law or in equity, or otherwise, and regardless of any
other condition or contingency.


(c)           In addition, in case the Operative Documents to which Tenant is a
party shall be terminated, modified or in any way affected as a result of the
rejection or disaffirmance thereof by any trustee, receiver, liquidator, agent
or other representative of Lessee or any of the property of Lessee in any
assignment for the benefit of creditors or in any bankruptcy, insolvency,
reorganization, arrangement, readjustment, liquidation, dissolution or similar
proceeding, Guarantor's obligations hereunder shall continue to the same extent
as if the Operative Documents to which Tenant is a party had not been so
rejected or disaffirmed. Guarantor shall and does hereby waive all rights and
benefits which might accrue to it by reason of any such assignment or proceeding
and Guarantor agrees that it is and shall be liable for the full amount of the
Obligations irrespective of and without regard to any modification, limitation
or discharge of liability of Lessee that may result from or in connection with
any such assignment or proceeding.


SECTION 2.2                                Unconditional Obligations. This
Guaranty is a primary obligation of the Guarantor and is an unconditional,
absolute, present and continuing obligation and guarantee of payment and
performance (and not merely of collection) and the validity and enforceability
of this Guaranty shall be absolute and unconditional and shall not be impaired,
affected or in any way conditioned or contingent upon, nor subject to any
reduction, limitation, impairment, termination, defense (other than the defense
of prior payment or performance), offset, counterclaim or recoupment whatsoever
(all of which are hereby expressly waived by Guarantor) irrespective of (a) the
making of a demand, the institution of suit or the taking of any other action to
enforce performance, or observance by the Lessee of the Obligations, (b) the
validity, regularity or enforceability of any Operative Document or any of the
Obligations or any collateral security, other guarantee, if any, or credit
support therefor or right to offset with respect thereto at any time or from
time to time held by any Beneficiary, (c) any defense, set-off or counterclaim
(other than the defense of prior payment or performance) that may at any time be
available to or be asserted by the Lessee or the Guarantor against such
Beneficiary, (d) any attempt to collect from the Lessee or any other entity or
to perfect or enforce any security or (e) upon any other action, occurrence or
circumstances whatsoever. The Guarantor waives any requirement that the
Beneficiaries shall have instituted any suit, action or proceeding or exhausted
their remedies or taken any steps to enforce any rights against the Lessee or
any other Person or entity to compel any such performance or to collect all or
any part of such amount pursuant to the provisions of the Operative Documents or
at law or in equity, or otherwise, and regardless of any other condition or
contingency.


SECTION 2.3                                Amendments, etc., with Respect to the
Obligations. The Guarantor shall remain obligated hereunder notwithstanding
that, without any reservation of rights against Guarantor and without notice to
or further assent by Guarantor, (a) any demand for payment or performance of any
of the Obligations made by any Beneficiary may be rescinded by such Beneficiary
and any of the other Obligations continue to be in effect; (b) the Obligations,
or the liability of any other party upon or for any part thereof, and any
collateral security or guarantee therefor or right of offset with respect
thereto, may be renewed, extended, amended, modified, accelerated, compromised,
waived, surrendered or released by the Beneficiaries; (c) any Operative
Document, or any collateral security document or other guarantee or document
executed and delivered in connection therewith or related thereto may be
amended, modified, supplemented or terminated, in accordance with its terms, as
the parties thereto may deem advisable; and (d) any collateral security,
guarantee or right to offset held by any Beneficiary for the payment or
performance of the Obligations may be sold, exchanged, waived, surrendered or
released. The Beneficiaries shall not have any obligation to protect, secure,
perfect or insure any Lien at any time held as security for the Obligations or
for this Guaranty or any property subject thereto. For purposes hereof, "demand"
shall include the commencement and continuance of any legal proceedings.


SECTION 2.4                                The Guarantor's Obligations Not
Affected.. The Guarantor expressly agrees that the duties and obligations of the
Guarantor under this Guaranty shall remain in full force and effect, without the
necessity of any reservation of rights against the Guarantor or notice (other
than the notice referred to in Section. 2. 1 (b)) to or further assent by the
Guarantor at any time and from time to time, in whole or in part, and without
regard to, and shall not be impaired, released, discharged, terminated or
affected by:


(a)           any extension, modification or renewal of, termination, addition
or supplement to, or deletion from, any of the terms of or indulgence with
respect to, or substitutions for, the Obligations or any part thereof or any
agreement relating thereto at any time;


(b)           any failure, refusal or omission to enforce any right, power or
remedy with respect to the Obligations or any part thereof or any agreement
relating thereto;


(c)           any waiver of any right, power or remedy or of any default with
respect to the Obligations or any part thereof or any agreement relating
thereto;


(d) any release, surrender, compromise, settlement, waiver, subordination or
modification, with or without consideration, of any other guarantees with
respect to the Obligations or any part thereof, or any other obligation of any
Person with respect to the Obligations or any part thereof;


(e) the lack of genuineness, unenforceability or invalidity of the Obligations
or any part thereof or the lack of genuineness, unenforceability or invalidity
of any agreement relating thereto;


(f)           any change in the ownership of the Lessee or the insolvency,
bankruptcy or any other change in the legal status of the Lessee, Owner or
Guarantor or any rejection or modification of the Obligations of the Lessee or
those of any Person under the Operative Documents as a result of any bankruptcy,
reorganization, insolvency or similar proceeding;


(g)           the change in or the imposition of any applicable laws and
regulations or other governmental act that does or might impair, delay or in any
way affect the validity, enforceability, or the payment when due, of the
Obligations to the extent not prohibited by Applicable Laws and Regulations or
otherwise;


(h)           the existence of any claim, set off or other rights or defenses
(other than the defense of prior payment or performance) that the Guarantor may
have at any time against the Lessee or any Beneficiary or any other Person in
connection herewith or with an unrelated transaction and the existence of any
claim, setoff or other rights or defenses that the Lessee may have against
Guarantor, any Beneficiary or any other Person in connection with the Operative
Documents or with an unrelated transaction;


(i)           any merger or consolidation of the Lessee or the Guarantor into or
with any other Person, or any sale, lease or transfer of any or all of the
assets of the Lessee or the Guarantor to any other Person;


(j)           the rights, powers or privileges the Beneficiaries may now or
hereafter have against any Person or collateral;


(k)           any defect in title, condition, operation or fitness of use of any
Property, any casualty or condemnation affecting any Property or any sublease,
assignment, renewal, extension or other transfer or continuation of the Lessee's
rights under the Master Lease or any other Obligations, whether in accordance
with the terms of the Operative Documents or otherwise; or


(1)           any other action, omission, occurrence or circumstance whatsoever
which may in any manner or to any extent vary the risk or effect a legal or
equitable defense or discharge of the Guarantor hereunder as a matter of law or
otherwise.


SECTION 2.5                                Waiver by the Guarantor. The
Guarantor unconditionally waives and releases, to the fullest extent permitted
by applicable laws and regulations, any and all (a) notice of the acceptance of
this Guaranty and of any change in the Lessee's financial condition; (b) notices
of the creation, renewal, extension or accrual of any Obligation or any of the
matters referred to in Section 2.04 hereof or any notice of or proof of reliance
by the Beneficiaries upon this Guaranty or acceptance of this Guaranty (the
Obligations, and any of them, shall conclusively be deemed to have been created,
contracted, incurred, renewed, extended, amended or waived in reliance upon this
Guaranty and all dealings between the Lessee, the Sellers or the Guarantor and
the Beneficiaries shall be conclusively presumed to have been had or consummated
in reliance upon this Guaranty); (c) notices which may be required by statute,
rule of law or otherwise, now or hereafter in effect, to preserve intact any
rights of the Beneficiaries against the Guarantor; (d) the right to interpose
all substantive and procedural defenses of the law of guaranty, indemnification
and suretyship, except the defenses of prior payment or prior performance by the
Lessee or the Guarantor of the Obligations; (e) all rights and remedies accorded
by applicable laws and regulations to guarantors or sureties, including any
extension of time conferred by any law now or hereafter in effect; (f) any right
or claim of right to cause a marshaling of the Lessee's assets or to cause the
Beneficiaries to proceed against the Lessee or any collateral held by the
Beneficiaries at any time or in any particular order; (g) rights to the
endorsement, assertion or exercise by the Beneficiaries of any right, power,
privilege or remedy conferred herein or in any Operative Document or otherwise;
(h) requirements of promptness or diligence on the part of the Beneficiaries;
(i) any sublease, assignment, renewal, extension or continuation of the Lessee's
rights under the Master Lease or any notices of the sale, transferor other
disposition of any right, title to or interest in the Properties or any
Operative Document; 0) rights and defenses arising out of an election of
remedies by the Beneficiaries, or any of them, even though that election of
remedies has destroyed the Guarantor's rights of subrogation and reimbursement
against Lessee by operation of law or otherwise; or (k) other circumstances
whatsoever (except the defenses of prior payment or prior performance by the
Lessee or the Guarantor of the Obligations) which might otherwise constitute a
legal or equitable discharge, release or defense of a guarantor or surety, or
which might otherwise limit recourse against the-Guarantor. No failure to
exercise and no delay in exercising, on the part of the Beneficiaries, any
right, power or privilege hereunder shall operate as a waiver thereof, nor shall
any single or partial exercise of any right, power or privilege preclude any
other or further exercise thereof, or the exercise of any other power or right.
The rights and remedies herein provided are cumulative and not exclusive of any
rights or remedies provided by law.


SECTION 2.6                                Payments. All payments hereunder
shall be made in compliance with Sections 5.14 and 5.16


SECTION 2.7 R                            Reinstatement. This Guaranty shall
continue to be effective, or be reinstated, as the case may be, if at any time
payment, in whole or in part, of any of the Obligations (i) is rescinded or must
otherwise be restored or returned by a Beneficiary upon the bankruptcy,
insolvency, reorganization, arrangement, adjustment, composition, dissolution,
liquidation, or the like, of the Lessee or the Guarantor, or as a result of, the
appointment of a custodian, receiver, trustee or other officer with similar
powers with respect to the Lessee or the Guarantor or any substantial part of
either Person's respective property, or otherwise, or (ii) is returned to Tenant
or Guarantor by reason of a decree, moratorium or other sovereign act of any
governmental authority, in each case, all as though such payment had not been
made notwithstanding any termination of this Guaranty or any Operative Document.


ARTICLE III


SECTION 3.1                                Representations and Warranties of the
Guarantor. The Guarantor hereby represents and warrants to the Beneficiaries as
of the Closing Date that:


(a)           Status. It is duly incorporated and validly existing under the
laws of France and is fully qualified and empowered to own its assets and carry
out its business wheresoever situated.


(b)           Powers. It has the corporate power to enter into this Guaranty and
to exercise its rights and perform its obligations hereunder, and has taken all
necessary corporate and other action to authorize the execution, delivery and
performance  of this Guaranty (including, without  imitation, any authorization
required to be passed by the Supervisory Board of the Guarantor pursuant to
Article 113 of the Decree n°67-236 of 23rd March 1967).


(c)           Authorizations. All acts, conditions, authorizations and other
things required to be done, fulfilled and performed by it in order:


(i)           to enable it lawfully to enter into, exercise its rights under and
perform and comply with the obligations expressed to be assumed by it in this
Guaranty;


(ii)           to ensure that the obligations expressed to be assumed by it in
this Guaranty are legal, valid and binding and enforceable against it in
accordance with the respective terms thereof; and


(iii) to make this Guaranty admissible in evidence in the United States and in
France;


have been done, fulfilled and performed and are in full force and effect.


(d)           No Filing. Under the laws of the United States, the State of New
York and France in force at the date hereof, it is not necessary that this
Guaranty be filed, recorded or enroled with any court or other authority in the
United States, the State of New York or in France or that any stamp,
registration or similar tax be paid on or in relation to this Guaranty (or where
it is so required, this Guaranty has been so filed, recorded or enroled or such
stamp, registration or other tax has been paid or will be paid within due
times).


(e)           Legal Validity. This Guaranty has been duly executed and delivered
by Guarantor. The obligations expressed to be assumed by it in this Guaranty are
legal and valid obligations binding on it and enforceable in accordance with the
terms of this Guaranty except as such enforceability may be limited by
applicable bankruptcy, insolvency or similar laws affecting creditors generally
and by general equitable principles. This Guaranty is in full force and effect
as of the Closing Date, not subject to any right of rescission, setoff,
counterclaim or defense by Guarantor nor will the operation of any of the terms
of the Guaranty or the exercise of any right thereunder, render this Guaranty
unenforceable against Guarantor, in whole or in part, or subject to any right of
rescission, setoff, counterclaim or defense by Guarantor and Guarantor has not
asserted any right of rescission, setoff, counterclaim or defense with respect
thereto.


(f)           Insolvency. It has not taken any corporate action nor have any
other steps been taken or legal proceedings been started or threatened against
it pursuant to any redressement judiciare or liquidation judiciare or otherwise
for its winding-up, dissolution or re-organization or for the appointment of a
receiver, administrator, administrative receiver, trustee or similar officer of
it or of any or all of its revenues or assets; it is not insolvent nor in a
state of "Cessatation de Paiements"; nor has it entered into any accord amiable
i.e. an out of court settlement with its creditors relating to a restructuring
of a substantial part of its indebtedness), any plan de continuation or plan de
cession totale or partielle de l'enterprise.)


(g)           Litigation. No action, suit, arbitration, governmental
investigation, or administrative proceeding of or before any court, tribunal,
agency or other governmental authority, is current, pending or to be the best of
the Guarantor's knowledge and belief threatened which might, if adversely
determined, (i) have a material adverse affect on its business, or financial
condition or its ability to perform its obligations hereunder or (ii) restrain
it from entering into, exercising any of its rights tinder or performing,
enforcing or complying with any of its obligations hereunder.


(h)           Original Accounts. Its consolidated, certified and audited balance
sheet ("bilan") as of 31st December 1997 and the related statement of profit and
loss ("compte de Resultat") (the "Original Accounts") were prepared in
accordance with accounting principles and practices generally accepted in France
and consistently applied and present fairly and accurately (in conjunction with
the notes ("annexis") thereto) the financial condition of it at the date to
which they were drawn up and the results of its operations during the financial
year then ended.


(i)           No Change From Date of Original Accounts. Since publication of the
Original Accounts, there has been no material adverse change in its business or
financial  condition of the Guarantor.


(j)           No Undisclosed Liabilities. As at the date as of which the
Original Accounts were prepared it had no liabilities (contingent or otherwise)
which were not disclosed thereby (or by the notes thereto, or reserved against
therein) nor any unrealized or anticipated losses arising from commitments
entered into by it or obligations imposed upon it which would have a material
adverse effect on its overall financial condition which were not so disclosed or
reserved against except as disclosed in the Original Accounts, no security
interest exists over all or any of its present revenues or assets which should
be disclosed under accounting principles in accordance with which the Original
Accounts were prepared.


(k)           Ownership of Lessee. The Lessee is an indirect wholly owned
subsidiary of the Guarantor.


(1) Non-conflict. The execution, delivery and performance of this Guaranty will
not constitute to the best of Guarantor's knowledge any breach of, or default
under, any contractual, governmental or public obligation binding upon it.


(m)           Consents. Guarantor is not required to obtain any consent, permit,
license, approval, order or authorization from, or to file any declaration or
statement with, any governmental authority or any waiver of any right of any
Person, in connection with or as a condition to the execution, delivery or
performance of or as a condition to the validity of this Guaranty other than
those obtained by Guarantor which are in full force and effect.


(n)           Consent to Jurisdiction, Admissibility, etc. (i) The Guarantor has
properly consented to the jurisdiction of the state and Federal courts located
within the Country of New York, State of New York. Guarantor has also properly
consented to service of process of writs, summons and other legal process by
mail as provided herein, which consent to service of process will be effective
against Guarantor and the choice of law provision of Section 5.12 hereof that
provides that this Guaranty is governed by the laws of the State of New York is
valid and will be endorsed in the courts of France;


(ii)           The Guarantor is not aware of any reason why a judgment obtained
against the Guarantor in the state or Federal courts located within the County
of New York, State of New York (the "Judgment") should not be enforceable in
France by means of commencing an action on the Judgment in the Paris Court
subject to the plaintiff proving to the satisfaction of the Court that:


(A)           Such state or Federal Court had jurisdiction according to the
French private international law concept of jurisdiction:


(B)           The Judgment was final and conclusive and was not obtained by
fraud:


(C)           The Judgment was for a fixed term and not directly or indirectly
in respect of penal laws, taxes, fees, penalties or multiple (punitive) damages
or similar charges:


(D)           The French rules of natural justice were not breached in the New
York proceedings: and


(E)           It is not otherwise contrary in French public policy to enforce
the Judgment.


(iii)           This Guaranty is in proper legal form under French law for the
enforcement hereof under French law and to ensure the legality, validity,
priority, enforceability or admissibility into evidence of this Guaranty in the
courts of France, it is not necessary that this Guaranty, or any of the
Operative Documents or any other documents be registered, notarized, filed or
recorded with any court or other authority in France or that any French stamp or
similar tax be paid with respect to this Guaranty or any other document; and


(iv)           Assuming proper filing of appropriate applications for exemption
from withholding tax with French regulatory bodies, neither the execution and
the delivery of the Guaranty nor the performance by the Guarantor thereof is
subject to any tax, duty, documentary, tax or similar levy, imposed by or within
France or any political subdivision or taxing authority thereof.


(o)           Pari  Passu. The obligations of the Guarantor under this Guaranty,
when executed and delivered, will rank at least pari passu with all other
unsecured indebtedness of the Guarantor.


(p)           Guaranteed Amount Not in Excess of Maximum. This Guaranty by
itself and taking into account all other guaranties issued by the Guarantor does
not cause the limitation upon guaranties set by the supervisory board of the
Guarantor to be exceeded.


(q)           Rating. Guarantor has a long-term debt rating from Standard &
Poor's Ratings Group of BBB (or its equivalent) and no notice has been received
by Guarantor which indicates that such rating may be the subject of downgrade or
that Guarantor is on "credit-watch" by such rating agency.


(r)           Tenant Representations. Guarantor hereby confirms the accuracy of
each of the representations and warranties made by Lessee in the Tenant's
Certificate delivered pursuant to the Operative Documents on the Closing Date.


ARTICLE IV


Covenants


The Guarantor hereby covenants, for the benefit of each Beneficiary, as follows:


SECTION 4.1                                 Reports and Rights of Inspection. It
will keep and will cause the Lessee to keep, proper books of record and account
in which full and correct entries will be made of all dealings or transactions
of, or in relation to, the business and affairs of the Guarantor and the Lessee
in each case in accordance with generally accepted accounting principles in
France and the United States of America, respectively consistently applied and
will furnish to each Beneficiary:


(a)           Financial Statements.


(i)           as  soon as published, but not later than 180 days after the end
of the first six months of each fiscal year of the Guarantor, a consolidated
balance sheet of the Guarantor and its consolidated subsidiaries prepared by it
as of the close of such period, together with the related consolidated
statements of sources and uses of funds of the Guarantor and its consolidated
subsidiaries, setting forth in each case in comparative from the corresponding
figures for the prior year in reasonable detail and scope and prepared in
accordance with generally accepted accounting principles in France consistently
applied (subject to customary year-end adjustments); and


(ii)           within 180 days after the close of each fiscal year of the
Guarantor, a consolidated balance sheet of the Guarantor and its consolidated
subsidiaries prepared by it as of the close of such fiscal year, together with
the related consolidated statements of profits and loss for such fiscal year
together with a statement of sources and uses of funds of the Guarantor and its
consolidated subsidiaries for such fiscal year setting forth in each case in
comparative form the figures for the previous fiscal year end accompanied by a
report thereon by such independent public accountants of recognized national
standing as the Guarantor may select, stating that in their opinion such
consolidated financial statements present fairly the financial position of the
Guarantor and its consolidated subsidiaries as of the dates indicated and the
results of their operations and sources and uses of funds for the period
indicated, in conformity with such generally accepted accounting principles
applied on a basis consistent with the prior year and that such audit has been
performed in accordance with generally accepted auditing standards.


(b)           Other Information. From time to time at the reasonable request of
any Beneficiary, the Guarantor will promptly, but in no event later than thirty
(30) days after such request, furnish such Beneficiary with such information
about the business and financial condition of the Guarantor (excluding any
confidential or non-public information or any proprietary technical records and
information (whether maintained on computers or otherwise) and any customer
lists) as such Beneficiary may reasonably require, including, without
limitation, the following:


(i)           Guarantor shall promptly, but in no event later than thirty (30)
days after request by any Beneficiary), execute, acknowledge and deliver to or
at the direction of such Person a certificate stating that this Guaranty is
unmodified and in full force and effect (or if there have been modifications,
that this Guaranty is in full force and effect as modified, and identifying the
modifications thereto), and that no default exists hereunder by Guarantor (or if
any such default exists, specifying the nature thereof and what action, if any,
is being taken by Guarantor with respect thereto);


(ii)           Guarantor shall provide in a timely fashion to the requesting
Beneficiary such information (subject to the exclusion set forth in the first
paragraph of this Section 4.1(b) above), certificates, securities law
indemnification agreements and legal opinions, if any, as are required by the
requesting Beneficiary to satisfy the market standards to which it adheres and
as are required by the Rating Agencies rating Securities issued in Secondary
Market Transactions in which the Loan is included and shall execute
modifications to this Guaranty if required by such Rating Agencies provided that
no such modification shall change the economic terms of this Guaranty or of the
Operative Documents to which Tenant is a party (such as the amount and timing of
payment of Basic Rent, Stipulated Loss Values and purchase prices under the
Master Lease) or which would impose additional financial covenants on Guarantor
or Tenant under this Guaranty or the Operative Documents to which Tenant is a
party or which, in the reasonable judgment exercised in good faith by Guarantor
would materially impair the rights of or materially increase the obligations of
Guarantor under this Guaranty or the Operative Documents to which Tenant is a
party;


(iii)           Guarantor will give prompt written notice to the Beneficiaries
of (A) any material adverse change in Guarantor's financial condition which
would prevent Guarantor from fulfilling its obligations hereunder, (B) default
by Guarantor in the performance of any of its obligations under this Guaranty
and of any insolvency, liquidation or dissolution filing by or against Guarantor
and (iii) notice of change in solicited credit rating issued by any rating
agency with respect to Guarantor,


SECTION 4.2                                Affirmative Covenants. The Guarantor
shall:


(a)           subject to Section 4.4 hereof, preserve and keep in full force and
effect its corporate existence and all material licenses and permits necessary
to the proper conduct of its business;


(b)           obtain, comply with the terms of and do all that is necessary to
maintain in full force and effect all authorizations, approvals, licenses and
consents required in or by the laws and regulations of its jurisdiction of
incorporation to enable it lawfully to enter into and perform its obligations
under this Guaranty or to ensure the legality, validity, enforceability or
admissibility in evidence in its jurisdiction of incorporation of this Guaranty;


(c)           ensure that at all times the claims of the Beneficiary against it
under this Guaranty rank at least pari passu in right of payment with the claims
of all its other unsecured creditors except those whose claims are preferred as
"privileges" under French bankruptcy law; and


(d)           so long as the Lease Term is in effect, the Guarantor will (i) own
directly or indirectly at least f fty-one percent (51 %) of the issued share
capital of the Lessee and (ii) own directly or indirectly at least 19.9% of the
issued share capital of the sub-lessee and cause the Properties to be under
management control and management or operation of the Lessee or sub-lessee or
another affiliate of the Guarantor. Prior written approval of the Beneficiaries
will be required in all other circumstances).


SECTION 4.3                                Merger Covenant. It will not
consolidate with or merge into any corporation, or engage in any other corporate
reorganization involving all or substantially all of. its assets, or sell,
convey, transfer or lease all or substantially all of its assets, or engage in
any other corporate reorganization involving all or substantially all of its
assets in a single transaction or a series of transactions, unless:


(a)           the successor corporation formed by such consolidation or into
which the Guarantor shall be merged or the Person that shall acquire by sale,
conveyance, transfer or lease all or substantially all of the assets of the
Guarantor shall have a net worth equal to or greater than the Guarantor's net
worth immediately prior to such merger, sale, conveyance or transfer, and a
solicited long term unsecured debt rating issued by a Rating Agency of not less
than investment grade, and shall execute and deliver to the Beneficiaries (in a
form reasonably acceptable thereto) an assumption agreement by such successor
corporation of the due and punctual performance of each covenant and condition
of this Guaranty to be performed or observed by the Guarantor;


(b)           no default then exists by Guarantor under this Guaranty and no
insolvency, dissolution or liquidation filing has been made by or against
Guarantor; and


(c)           the Guarantor shall have delivered to the Beneficiaries prior to
or contemporaneously with any such consolidation, merger, sale, conveyance,
transfer, lease or other corporate reorganization (i) a written certification
from the chief financial officer of Guarantor that the provisions of this
Section 4.3 have been satisfied and (ii) an opinion of counsel reasonably
satisfactory to the Beneficiaries addressed to and in form and substance
satisfactory to each such Beneficiary regarding the due authorization,
execution, delivery, validity and enforceability of the assumption agreement
referred to in Section 4.3(a) hereof). Upon any such consolidation or merger, or
any sale, conveyance, transfer or lease of all or substantially all of the
assets of the Guarantor in accordance with this Section 4.3 the successor
corporation formed by such consolidation or into which the Guarantor shall be
merged or to which such sale, conveyance, transfer or lease shall be made shall
succeed to, and be substituted for, and may exercise every right and power of,
the Guarantor under this Guaranty.


SECTION 4.4                                Maintenance of Process Agent.
Guarantor shall maintain in the State of New York a Person acting as agent to
receive on its behalf and on behalf of its property service of process in
accordance with Section 5.8 hereof.




ARTICLE V


Miscellaneous


SECTION 5.1                                No Waiver; Cumulative Remedies. The
failure or delay of any Beneficiary in exercising any right or remedy granted it
hereunder shall not operate as a waiver of such right or remedy or be construed
to be a waiver of any breach of any of the terms and conditions hereof or to be
an acquiescence therein. Each and every right, power and remedy herein
specifically given to the Beneficiaries shall be cumulative and shall be in
addition to every other right, power and remedy herein specifically given or now
or hereafter existing at law, in equity or by statute and the exercise or the
beginning of the exercise of any right, power or remedy shall not be construed
as a waiver of the right to exercise at the same time or thereafter any other
right, power or remedy. A waiver by the Beneficiaries of any right or remedy
hereunder on any one occasion shall not be construed as a bar to any right or
remedy that the Beneficiaries would otherwise have.


SECTION 5.2                                Notices. All notices, demands,
declarations, consents, directions, approvals, instructions, requests and other
communications required or permitted by the terms hereof shall be in writing and
shall be given in accordance with Section 5.1 of the Indenture and, in the case
of the Guarantor, shall be addressed and sent to ACCOR, Tour Maine Montparnasse,
33 Avenue du Main, 75015 Paris, France Attention: Executive Vice
President-Finance and Investments, telecopy number 33(1)45-38-85-44, with a copy
to the Lessee.


SECTION 5.3                                Amendments and Waivers: Successors
and Assigns. (a) Neither this Guaranty nor any of the terms hereof may be
terminated, amended, supplemented, waived or modified orally, but only by an
instrument in writing signed by the Guarantor and the Beneficiaries.


(b)           This Guaranty shall be binding upon the Guarantor and its
successors and permitted assigns and shall inure to the benefit of the
Beneficiaries and their respective successors and assigns permitted under the
Operative Documents.


SECTION 5.4                                Severability. Any provision of or
obligation under this Guaranty that is determined by competent authority to be
prohibited and unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision or
obligation in any other jurisdiction. To the extent permitted by applicable laws
and regulations, the Guarantor hereby waives any provision of law that renders
any provision or obligation hereof prohibited or unenforceable in any respect.


SECTION 5.5                                Termination. Subject to the
provisions of Section 2.7 hereof, this Guaranty and the Guarantor's duties and
obligations hereunder shall remain in full force and effect and be binding in
accordance with its terms, until the date on which all Obligations and the
obligations of the Guarantor hereunder shall have been satisfied by indefeasible
payment and performance in full.


SECTION 5.6                                Entire Agreement. This Guaranty
constitutes the entire agreement and supersedes all prior agreements and
understandings, both written and oral between or among the Guarantor, the Lessee
and the Beneficiaries with respect to the, subject matter hereof.


SECTION 5.7                                Article Headings. The headings of the
various Articles and Sections of this Guaranty are for convenience of reference
only and shall not modify, define, expand or limit any of the terms of
provisions hereof.


SECTION 5.8                                Jurisdiction, Agent for Service of
Process. Any suit, action or proceeding, whether at law or in equity, including
any declaratory judgment or similar suit or action, instituted by or against the
Guarantor arising out of or relating in any way to this Guaranty may be brought
and enforced in the courts of the State of New York or of the United States for
the Southern District of New York, and the Guarantor irrevocably consents and
submits to the jurisdiction of each such court in respect of any suit, action or
proceeding. The Guarantor further irrevocably consents to the service of process
in any such suit, action or proceeding by the mailing of copies thereof by
registered or certified mail, postage prepaid, return receipt requested, to the
Guarantor or to its agent at its address as set forth in Section 5.2 or as set
forth below, respectively. The Guarantor hereby irrevocably appoints O'Sullivan
Graev & Karabell L.L.P., with an office on the date hereof at 30 Rockefeller
Plaza, New York, New York 10112 as its agent for the purpose of accepting
service of any process within the State of New York and the Guarantor hereby
irrevocably and unconditionally authorizes and directs such Person to accept
such service on its behalf. The foregoing shall not limit the right of the
Beneficiary to serve process in any other manner permitted by law or to bring
any action or proceeding, or to obtain execution of any judgment, in any other
jurisdiction.


SECTION 5.9                                Waiver of Venue. The Guarantor hereby
irrevocably waives any option or objection that it may now or hereafter have to
the laying of venue of any such action or proceeding arising under or relating
to this Guaranty in any court located in the country of New York, State of New
York, and hereby further irrevocably waives any claim that a court located in
the County of New York, State of New York is not a convenient forum for any such
action or proceeding. The Guarantor agrees that, to the fullest extent permitted
by applicable laws and regulations, a final, non-appealable judgment in any such
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.


SECTION 5.10                                WAIVER OF JURY TRIAL. GUARANTOR
HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION
OR PROCEEDING RELATING TO THIS GUARANTY.


SECTION 5.11                                Waiver of Immunity. The Guarantor
hereby irrevocably waives, to the fu lest extent permitted by applicable United
States federal and state law, all immunity  (whether on the basis of sovereignty
or otherwise) from jurisdiction, service of process, attachment (both before and
after judgment) and execution to which it might otherwise be entitled in any
action or proceeding relating in any way to this Guaranty in the courts in the
State of New York, of the United States or of any other country or jurisdiction,
and the Guarantor hereby waives any right it might otherwise have to raise or
claim or cause to be pleaded any such immunity at or in respect of any such
action or proceeding.


SECTION 5.12                                GOVERNING LAW. THIS GUARANTY SHALL
IN ALL RESPECTS BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK, INCLUDING SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS
LAW BUT EXCLUDING ALL OTHER CHOICE OF LAW AND CONFLICTS OF LAW RULES.


SECTION 5.13                                Subrogation. During the continuation
of this Guaranty the Guarantor shall not, by virtue of any payment made,
security realized or moneys received for or on account of the Obligations:


(a)           be subrogated to any rights, security or moneys held, received or
receivable by the Beneficiaries or be entitled to any right of contribution or
indemnity;


(b)           demand, accept, assign, charge or otherwise dispute of any moneys,
obligations or liabilities now or hereafter due or owing to the Guarantor from
the Lessee or take any step to enforce any right against the Lessee;


(c)           claim or rank as creditor against the estate or in the bankruptcy
or liquidation of the Lessee;


(d) receive, claim or have the benefit of any payment, distribution or security
from or on account of the Lessee or exercise any right of set-off or
counterclaim as against the Lessee or any other person or claim the benefit of
the security or moneys held by or for the account of the Beneficiaries;


(d)           claim or endorse any right of contribution against any co-surety
(whether another joint guarantor hereunder or a co-surety in connection with any
other transaction).


The Guarantor shall forthwith pay to the Beneficiaries in proportion to the
Obligations then due to such Beneficiaries an amount equal to any amount
recovered from the exercise of any right referred to above and shall forthwith
pay or transfer, as the case may be, to and pending such payment or transfer
shall hold in trust for the Beneficiaries any of such payment or distribution or
benefit of security in fact received by it.


SECTION 5.14                                Gross-Up. All payments by the
Guarantor under or in connection with this Guaranty shall be made without
set-off or counterclaim, free and clear of and without deduction for or on
account of all taxes. All taxes in respect of this Guaranty and payments
hereunder shall be for the account of and shall be paid by the Guarantor for its
own account prior to the date on which penalties attach thereto. If the
Guarantor is compelled by law to make payment subject to any tax and any
Beneficiary does not receive for its own benefit on the due date a net amount
equal to the full amount of the Obligations due to it the Guarantor will pay all
necessary additional amounts to ensure receipt by such Beneficiary of the full
amount of the Obligations. The Guarantor will indemnify the Beneficiaries in
respect to all such amounts. Any additional payment made under this sub-clause
shall not be treated as interest but as agreed compensation.


SECTION 5.15                                Survival. All warranties,
representations and covenants made by the Guarantor herein or in any certificate
or other instrument delivered by it under this Guaranty shall be considered to
have been relied upon by the Beneficiaries and shall survive the execution and
delivery of this Guaranty and the termination of the Lease and the other
Operative Documents, regardless of any investigation made by the Beneficiaries.
All statements in any such certificate or other instrument shall constitute
warranties and representations by the Guarantor hereunder.


SECTION 5.16                                Currency


(a)           Amounts payable hereunder shall be paid in lawful currency of the
United States of America.


(b)           If any sum due from the Guarantor under this Guaranty or any order
or judgment given or made in relation hereto has to be converted from the
currency ("the first currency") in which the same is payable under this Guaranty
or under such order or judgment into another currency (the "second currency")
for the purposes of (i) making or filling a claim or proof against the
Guarantor, (ii) obtaining an order or judgment in any court or other tribunal or
(iii) enforcing any order or judgment given or made in relation to this
Guaranty, the Guarantor shall indemnify and hold harmless the Beneficiaries from
and against any loss suffered as a result of any difference between (a) the rate
of exchange used for such purpose to convert the sum in question from the first
currency into the second currency and (b) the rate or rates of exchange at which
the Beneficiaries may in the ordinary course of business purchase the first
currency with the second currency upon receipt of a sum paid to it in
satisfaction, in whole or in part, of any such order judgment claim or proof.
Any amount due from the Guarantor under this Section 5.16 shall be due as a
separate debt and shall not be affected by judgment being obtained for any other
sums due under or in respect of this Guaranty and shall survive any such
judgment and the term "rate of exchange" includes with any premium and costs of
exchange payable in connection with the. purchase of the first currency with the
second currency.


SECTION 5.17                                Counterparts, This Guaranty may be
executed simultaneously in two or more counterparts each of which shall be
deemed an original, and it shall not be necessary in making proof of this
Guaranty to produce or account for more than one such counterpart.


SECTION 5.18                                Guarantor Consent and Agreement
Regarding Assignment of Guaranty by Owner to Lender. Each Owner hereby notifies
Guarantor that each Owner has assigned its rights in and to this Guaranty as a
Beneficiary hereunder to Lender pursuant to the Master Lease Assignment and the
Indenture. Guarantor hereby acknowledges the foregoing including, without
limitation, the assignment to Lender of all amounts to be paid by Guarantor to
any Beneficiary under this Guaranty, and all other rights, powers and remedies,
but none of the obligations, of any Beneficiary under this Guaranty and confirms
that this Guaranty does and shall remain in full force and effect.


(a)           Owner has irrevocably authorized and directed Guarantor in the
Master Lease Assignment, and Guarantor hereby agrees:


(i)           to pay to Lender all amounts due or to become due and payable by
Guarantor to any Beneficiary under this Guaranty in immediately available United
States Dollar denominated fiends by wire transfer into the account referenced in
Schedule 1 hereto or to such other account as Lender shall specify by notice to
Guarantor not less than five (5) Business Days prior to the effectiveness.of any
such change of account;


(ii)           to provide to Lender in the manner and at the address specified
in or pursuant to Section 5.2 hereof, simultaneously with delivery thereof to
any Beneficiary, duplicate originals of any and all notices, financial
statements, information, certificates, opinions of counsel and other similar
communications of any nature which Guarantor is permitted or required to give or
furnish to any Beneficiary pursuant to this Guaranty; and


(iii)           to accept any notices, waivers or consents given and actions
taken on behalf of any Beneficiary by Lender, and Guarantor agree that: (A)
notices, waivers and consents given on behalf of any Beneficiary by Lender shall
have the same force and effect as notices, waivers and consents given by such
Beneficiary, and (B) in the event of inconsistent notices, waivers or consents
from Owner and Lender, notices, waivers and consents from Lender shall control.
In no event shall Guarantor have any liability to any Owner based upon any
action taken or omitted to be taken by Guarantor in reliance upon any notice,
waiver or consent received by Guarantor from Lender. Guarantor shall have the
right to act in reliance upon any notice, waiver, consent or other instrument or
writing given to Guarantor by Lender and shall have no obligation to make any
investigation or to determine any facts in connection therewith.


(b)           Guarantor acknowledges and agrees that, so long as the Indenture
has not been discharged, Owner shall not have the authority to receive, collect
or acquit for any amounts directed to be paid to Lender pursuant to Section
5.18(a)(i).


(c)           Guarantor agrees that:


(i)           this Guaranty shall not be changed, amended, altered, modified or
terminated without the prior written consent of Lender and, if requested by
Lender, evidence in writing from the Rating Agencies that any such action shall
not result in a withdrawal, qualification or downgrade of the then current
ratings for any Securities issued in connection with any Secondary Market
Transaction in which the Loan is included;


(ii)           any consent, approval, agreement or waiver provided by Owner
pursuant to the Guaranty shall not be valid unless consented to in writing by
Lender;


(iii)           Lender shall not, by reason of the Indenture, the Master Lease
Assignment or otherwise, be subject to any obligation, duty, or liability under
this Guaranty, and Owner shall remain liable with respect to its obligations
hereunder; and


(d)           Guarantor agrees that if Lender acquires title to a Property or
the Properties, Owner's interest thereunder is freely assignable by Lender to
any Person without the consent of Guarantor and, upon any such assignment,
Lessee shall recognize such assignee as landlord under the Master Lease and
Guarantor shall affirm its obligations under this Guaranty in writing upon
reasonable prior request by Lender.


(b)           Guarantor acknowledges and agrees that, so long as the Indenture
has not been discharged, Owner shall not have the authority to receive, collect
or acquit for any amounts directed to be paid to Lender pursuant to Section
5.18(a)(i).


(c)           Guarantor agrees that:


(i)           this Guaranty shall not be changed, amended, altered, modified or
terminated without the prior written consent of Lender and, if requested by
Lender, evidence in writing from the Rating Agencies that any such action shall
not result in a withdrawal, qualification or downgrade of the then current
ratings for any Securities issued in connection with any Secondary Market
Transaction in which the Loan is included;


(ii)           any consent, approval, agreement or waiver provided by Owner
pursuant to the Guaranty shall not be valid unless consented to in writing by
Lender;


(iii) Lender shall not, by reason of the Indenture, the Master Lease Assignment
or otherwise, be subject to any obligation, duty, or liability under this
Guaranty, and Owner shall remain liable with respect to its obligations
hereunder; and


(d)           Guarantor agrees that if Lender acquires title to a Property or
the Properties, Owner's interest thereunder is freely assignable by Lender to
any Person without the consent of Guarantor and, upon any such assignment,
Lessee shall recognize such assignee as landlord under the Master Lease and
Guarantor shall affirm its obligations under this Guaranty in writing upon
reasonable prior request by Lender.



 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Guarantor has caused this Guaranty to be executed as of
the day and year first set forth above.




ACCOR






By:
                                                                                                                                                                                                             
/s/   Name Not Legible


 



--------------------------------------------------------------------------------
